DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s arguments and amendments filed 1/15/2021. Claims 1, 7, 13, and 16 have been amended, claims 21 and 22 are newly added and claims 2 and 8 have been cancelled, and thus claims 1, 3-7 and 9-22 are currently pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Embodiment 7 of Hunt (U.S. Pat. 4,979,502) in view of Embodiment 3 of Hunt in further view of Carlsson (U.S. Pat. 10,285,850) in further view of Burgess (U.S. PG Pub. 2005/0059909).
Regarding claim 1, Hunt discloses a device configured to induce vasodilation of a superficial vein, the device comprising (Col. 1 lines 40-56 discloses a heating and massage strap capable of inducing vasodilation): a strap that can be used to position the device over a prospective puncture site (Col. 3 Lines 49-53 discloses a strap device; Fig. 7 and 9 shows strap (54) capable of being positioned over a puncture site);  5a heating element that is configured to conform to the contour of a surface (Col. 1 lines 11-17 discloses a heating and massage device having different sizes and shapes to accommodate different 
Hunt Fig. 3 discloses two control knobs to energize the heater and vibrator by rotating the knobs (Col. 2 Lines 19-33; Col. 2 lines 42-47). 
The embodiment of fig. 7 and 3 of Hunt does not explicitly disclose a slot configured to receive the power source therein the slot has two separate openings and is defined by a strip of material each end of the strip of material is secured to the strap; an ON/OFF switch configured to selectively energize the heating element and the at least one vibration element, the ON/OFF switch is conductively connected to the 10power source, the heating element, and the at least one vibration element.
However, Carlsson teaches a slot configured to receive the power source therein the slot has two separate openings and is defined by a strip of material each end of the strip of material is secured to the strap (Col. 8 lines 20-50 disclose the strip of material being secured to the sock sleeve; Fig. 6 shows battery (26) strip of material (66) forming an opening at the top and an opening at the bottom of the strip to receive battery (26));
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hunt to incorporate a slot configured to receive the power source therein the slot has two separate openings and is defined by a strip of material each end of the strip of material is secured to the strap as taught by Carlsson. The skilled artisan would have been motivated to make the modification in order to allow for easy access to the battery in the event a new battery is needed or the battery needs to be recharged. 

However, Burgess discloses an ON/OFF switch configured to selectively energize the heating element and the at least one vibration element, the ON/OFF switch is conductively connected to the 10power source, the heating element, and the at least one vibration element (Par. [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hunt to incorporate an ON/OFF switch to power the heater and vibration element as taught by Burgess. The skilled artisan would have been motivated to make the modification in order to provide the device with a switch in order to conserve battery power when the device is not in use. Further, it will provide the user with a switch for selectively activating and deactivating the device (Burgess, Par. [0034] lines 8-10).
Regarding claim 7, Hunt discloses a device configured to induce vasodilation of a superficial vein, the device comprising (Col. 1 lines 40-56 discloses a heating and massage strap capable of inducing vasodilation): a strap that can be used to position the device over a prospective puncture site (Col. 3 Lines 11-20 discloses a belt device; Fig. 7 and 9 shows strap (54) capable of being positioned over a puncture site); a heating element that is configured to conform to the contour of a surface (Col. 1 lines 11-17 discloses a heating and massage device having different sizes and shapes to accommodate different portions of the human body and would be constructed to conform to different body types; Col. 3 Lines 49-53 discloses a heating element; Fig. 7 heating element (52)); 30at least one vibration element (Col. 3 Lines 49-53 discloses a vibrator; Fig. 7 vibration element (51)); a power source (Col. 3 lines 11-20 discloses a pouch holding the power source adapter and controller; Col. 2 lines 19-47 disclose a power source and controller with the embodiment of fig. 1 and further discloses each embodiment having the same components thus Fig. 7 includes a power source); wherein the device defines an application area comprising the heating element and the at least one vibration element (Fig. 7 shows strap (54) with an application area on the upper and lower side of the strap at heater (52) and vibrator (51)).

However, the embodiment of Fig. 3 teaches a thermal control switch configured to vary the temperature reached by the heating element, the thermal control switch is conductively connected to the power source and the heating element (Col. 2 Lines 19-33 discloses two knobs used to control the heater and vibrator); and a vibratory element control switch configured to vary the vibratory intensity of the at least one vibration element, the vibratory element control switch is conductively 40connected to the power source and the at least one vibration element (Col. 2 Lines 19-33 discloses two knobs used to control the heater and vibrator); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Fig. 7 of Hunt to incorporate an ON/OFF switch to power the heater and vibration element as taught by the embodiment of Fig. 3 of Hunt. The skilled artisan would have been motivated to make the modification in order to provide a change in temperature and massage settings to account for a patient’s comfort.
Hunt does not explicitly disclose a slot configured to receive the power source therein the slot has two separate openings and is defined by a strip of material each end of the strip of material is secured to the strap; an ON/OFF switch configured to selectively energize the heating element and the at least one vibration element, the ON/OFF switch is conductively connected to the 10power source, the heating element, and the at least one vibration element.
However, Carlsson teaches a slot configured to receive the power source therein the slot has two separate openings and is defined by a strip of material each end of the strip of material is secured to the strap (Col. 8 lines 20-50 disclose the strip of material being secured to the sock sleeve; Fig. 6 shows 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hunt to incorporate a slot configured to receive the power source therein the slot has two separate openings and is defined by a strip of material each end of the strip of material is secured to the strap as taught by Carlsson. The skilled artisan would have been motivated to make the modification in order to allow for easy access to the battery in the event a new battery is needed or the battery needs to be recharged. 
The modified device of Hunt does not disclose an ON/OFF switch configured to selectively energize the heating element and the at least one vibration element, the ON/OFF switch is conductively connected to the 10power source, the heating element, and the at least one vibration element.
However, Burgess discloses an ON/OFF switch configured to selectively energize the heating element and the at least one vibration element, the ON/OFF switch is conductively connected to the power source, the heating element, and the at least one vibration element (Par. [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hunt to incorporate an ON/OFF switch to power the heater and vibration element as taught by Burgess. The skilled artisan would have been motivated to make the modification in order to provide the device with a switch in order to conserve battery power when the device is not in use. Further, it will provide the user with a switch for selectively activating and deactivating the device (Burgess, Par. [0034] lines 8-10).
Regarding claims 21-22, the modified device of Hunt does not disclose an end of the strap includes fasteners thereon and the strip of material includes fasteners thereon, the fasteners on the end of the strap are positioned and configured to releasably secure to the fasteners on the strip of material.
However, Burgess teaches an end of the strap includes fasteners thereon and the strip of material includes fasteners thereon, the fasteners on the end of the strap are positioned and configured to releasably secure to the fasteners on the strip of material (Par. [0031]; Fig. 1 Fasteners (16)).
.
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Carlsson in further view of Burgess as applied to claims 1 and 7, in further view of Hammond (U.S. PG Pub. 2007/0016271).
Regarding claims 3 and 9, the modified device of Hunt does not disclose the heating element is a flexible heating pad.
However, Hammond teaches the heating element is a flexible heating pad (Par. [0031]; Par. [0041] discloses pockets for receiving a heating pad; Par. [0042] discloses a heating pad; Fig. 1 pockets (3a) and (3b); Heating pad (4)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hunt to incorporate a heating pad as taught by Hammond. The skilled artisan would have been motivated to make the modification in order to prevent the wastefully dissipate heat from both surfaces, to ensure all the thermal energy generated is transferred to the wearer (Hammond, Par. [0034]).
Claims 4 and 10, are rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Carlsson in further view of Burgess as applied to claims 1 and 7, in further view of Baxter (U.S. PG Pub. 2008/0086063).
Regarding claims 4 and 10, the modified device of Hunt does not disclose the at least one vibration element is a shaft-less vibratory motor.
However Baxter teaches the at least one vibration element is a shaft-less vibratory motor (Par. [0075] discloses a “coin” vibration element; known in the art as a shaft-less vibratory motor).
.
Claims 5, 6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Carlsson in further view of Burgess as applied to claims 1 and 7, in further view of Baxter (U.S. PG Pub. 2013/0197409) hereinafter Baxter ’409.
Regarding claims 5 and 11, the modified device of Hunt does not disclose the heating element overlaps the at least one 20vibration element.
However, Baxter ‘409 teaches the heating element overlaps the at least one 20vibration element (Par. [0019]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hunt to incorporate the heating element overlapping the vibration element as taught by Baxter ‘409. The skilled artisan would have been motivated to make the modification in order to provide for a compact design and capable of heating and massaging the same area at once.
Regarding claims 6 and 12, the modified device of Hunt further discloses the heating element and the at least one vibration element are secured to a first side of the strap, the portion of the strap to which the heating element and the at least one vibration element are secured is configured to allow heat and vibration generated by the heating element and the at least one 25vibration element, respectively, to transfer to a second side thereof (Hunt, Col. 3 lines 11-20; Col. 3 lines 33-43; Col. 3 lines 49-53; Fig. 7 shows heater (52) and vibrator (51) mounted within massager (50) radiating heat and vibrations to a second outer side of massager (50)).
Claims 13, 14, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Carlsson in further view of Burgess, in further view of Baxter (U.S. PG Pub. 2016/0095789) hereinafter Baxter ‘789.
Regarding claim 13, Hunt discloses a method of using a device, the method comprising: providing a device comprising (Col. 1 lines 40-56 discloses a heating and massage strap capable of inducing vasodilation): a strap that can be used to position the device over a prospective puncture site (Col. 3 Lines 49-53 discloses a strap device; Fig. 7 and 9 shows strap (54) capable of being positioned over a puncture site)); a heating element that is configured to conform to the 60contour of a surface (Col. 1 lines 11-17 discloses a heating and massage device having different sizes and shapes to accommodate different portions of the human body and would be constructed to conform to different body types; Col. 3 Lines 49-53 discloses a heating element; Fig. 7 heating element (52)); at least one vibration element (Col. 3 Lines 49-53 discloses a vibrator; Fig. 7 vibration element (51)); a power source (Col. 3 lines 11-20 discloses a pouch holding the power source adapter and controller; Col. 2 lines 19-47 disclose a power source and controller with the embodiment of fig. 1 and further discloses each embodiment having the same components thus Fig. 7 includes a power source); and positioning the application area of the device over a prospective puncture site on a subject (Fig. 7 shows belt (54) with an application area on the upper and lower side of the massager (50)).
Hunt discloses two control knobs to energize the heater and vibrator by rotating the knobs (Col. 2 Lines 19-33). 
Hunt does not explicitly disclose a slot configured to receive the power source therein the slot has two separate openings and is defined by a strip of material each end of the strip of material is secured to the strap; an ON/OFF switch configured to selectively energize the heating element and the at least one vibration element; wherein the device defines an application area comprising the heating element and the at least one vibration element; actuating the ON/OFF switch of the device to energize the heating element and 65the at least on vibration element.
However, Carlsson teaches a slot configured to receive the power source therein the slot has two separate openings and is defined by a strip of material each end of the strip of material is secured to the strap (Col. 8 lines 20-50 disclose the strip of material being secured to the sock sleeve; Fig. 6 shows 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hunt to incorporate a slot configured to receive the power source therein the slot has two separate openings and is defined by a strip of material each end of the strip of material is secured to the strap as taught by Carlsson. The skilled artisan would have been motivated to make the modification in order to allow for easy access to the battery in the event a new battery is needed or the battery needs to be recharged. 
The modified device of Hunt does not disclose an ON/OFF switch configured to selectively energize the heating element and the at least one vibration element; wherein the device defines an application area comprising the heating element and the at least one vibration element; actuating the ON/OFF switch of the device to energize the heating element and 65the at least on vibration element.
However, Burgess discloses an ON/OFF switch configured to selectively energize the heating element and the at least one vibration element; wherein the device defines an application area comprising the heating element and the at least one vibration element; actuating the ON/OFF switch of the device to energize the heating element and 65the at least on vibration element (Par. [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hunt to incorporate an ON/OFF switch to power the heater and vibration element as taught by Burgess. The skilled artisan would have been motivated to make the modification in order to provide the device with a switch in order to conserve battery power when the device is not in use.	
The modified device of Hunt does not disclose a device configured to induce vasodilation of a superficial vein. 	
However, Baxter ‘789 teaches a device configured to induce vasodilation of a superficial vein (Par. [0035]). 

Regarding claim 14, the modified device of Hunt further discloses wrapping the strap about a limb of the subject and securing a first end of the strap to a second end thereof (Hunt Col. 1, lines 42-49).
The modified device of Hunt does not disclose orienting the application area of the device so that the heating element is placed in direct contact with the prospective 70puncture site.
However, Baxter ‘789 teaches orienting the application area of the device so that the heating element is placed in direct contact with the prospective 70puncture site (Par. [0035] discloses thermal contact is effective at vasodilation and thus the device would be placed at a perspective site; Par. [0066]; Par. [0089] – Par. [0090]; Fig. 8 shows the device on an injured site).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hunt to incorporate placing the device directly onto an area of pain as taught by Baxter ‘789. The skilled artisan would have been motivated to make the modification in order to provide for quicker healing to a wound by applying heat and vibration.
Regarding claim 15, the embodiment of figure 7 of Hunt discloses allowing the user to grasp the device while holding the application area over the prospective puncture 75site (Col. 3 lines 49-53, Fig. 7).
The embodiment of Fig. 7 does not explicitly disclose folding strap. 
However, Baxter ‘789 teaches folding the strap (Par. [0048] disclose the ends of the strap being connected by a fastener, adhesive, clasp, clip or the likes for attaching the device about the subject’s body, thus being folded to connect the two ends).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hunt to incorporate folding the device straps as 
Regarding claim 16, the modified device of Hunt further discloses the devices further comprises: a thermal control switch configured to vary the temperature reached by the heating element, and a 12Docket No. Clowney02 vibratory element control switch configured to vary the vibratory intensity of the at least one vibration element; the method further comprises:  80using the thermal control switch to set the temperature reached by the heating element; and using the vibratory element control switch to set the vibratory intensity of the at least one vibration element (Hunt, Col. 2 Lines 19-33).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Carlsson in view of Burgess in further view of Baxter ‘789 as applied to claims 13, in further view of Hammond (U.S. PG Pub. 2007/0016271).
Regarding claim 17, the modified device of Hunt does not disclose the heating element is a flexible heating pad.
However, Hammond teaches the heating element is a flexible heating pad (Par. [0031]; Par. [0041] discloses pockets for receiving a heating pad; Par. [0042] discloses a heating pad; Fig. 1 pockets (3a) and (3b); Heating pad (4)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hunt to incorporate a heating pad as taught by Hammond. The skilled artisan would have been motivated to make the modification in order to prevent the wastefully dissipate heat from both surfaces, to ensure all the thermal energy generated is transferred to the wearer (Hammond, Par. [0034]).
Claim 18, is rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Carlsson in view of Burgess in further view of Baxter ‘789 as applied to claim 13, in further view of Baxter (U.S. PG Pub. 2008/0086063) hereinafter Baxter ‘063.
Regarding claim 18, the modified device of Hunt does not disclose the at least one vibration element is a shaft-less vibratory motor.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hunt to incorporate a shaft-less vibratory motor as taught by Baxter ‘063. The skilled artisan would have been motivated to make the modification in order to provide for a smaller vibrating element to ensure a compact design.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Carlsson in view of Burgess in further view of Baxter ‘789 as applied to claim 13, in further view of Baxter (U.S. PG Pub. 2013/0197409) hereinafter Baxter ’409.
Regarding claim 19, the modified device of Hunt does not disclose the heating element overlaps the at least one 20vibration element.
However, Baxter ‘409 teaches the heating element overlaps the at least one 20vibration element (Par. [0019]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hunt to incorporate the heating element overlapping the vibration element as taught by Baxter ‘409. The skilled artisan would have been motivated to make the modification in order to provide for a compact design and capable of heating and massaging the same area at once.
Regarding claim 20, the modified device of Hunt further discloses the heating element and the at least one vibration element are secured to a first side of the strap, the portion of the strap to which the heating element and the at least one vibration element are secured is configured to allow heat and vibration generated by the heating element and the at least one 25vibration element, respectively, to transfer to a second side thereof (Hunt, Col. 3 lines 11-20; Col. 3 lines 33-43; Col. 3 lines 49-53; Fig. 7 shows heater (52) and vibrator (51) mounted within massager (50) radiating heat and vibrations to a second outer side of massager (50)).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7 and 9-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957.  The examiner can normally be reached on Monday - Friday 7 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/JONATHAN S PACIOREK/Examiner, Art Unit 3785                                                                                                                                                                                                        4/30/2021

/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785